06/26/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0606



                                   No. DA 19-0606


IN THE MATTER OF Z.L.,

               A Youth.


                             GRANT OF EXTENSION


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including July 27, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 26 2020